


Exhibit 10.41

 

December 15, 2004

 

Mr. Robbin Conner

525 East 72nd Street—Apt. 5E

New York, New York  10021

 

Dear Robbin:

 

This will confirm our discussion about your resignation as Executive Vice
President of Assured Guaranty Corp. (“AGC” or the “Company”) on mutually
agreeable terms as set forth below.  You and AGC agree this Agreement represents
the full and complete agreement concerning your separation from employment with
AGC and any of its affiliated companies.

 

1.                                      Last Day of Employment:  You will remain
on the Company’s payroll at your present level of pay through December 31, 2004,
which shall be your effective date of resignation.  On or prior to December 31,
2004, you must resign in writing from all of your positions and offices with AGC
and any and all of its affiliated companies and/or the respective Boards thereof
by executing the letter annexed hereto as Exhibit A.  Between the date of this
Agreement and December 31, 2004 you will not be required to report to the office
on a daily basis but shall be available to consult with the Company regarding
matters related to AGC business.

 

2.                                      Consideration: Provided that you sign
and do not revoke this Agreement and the attached Supplemental Release, AGC will
provide you with the following consideration :

 

(a)                                  Salary for the months of January and
February 2005 to be paid on AGC’s regular payroll schedule;

 

(b)                                 A lump sum separation payment of $525,000 to
be paid approximately ten (10) days after you execute this Agreement (and,
provided that you voluntarily choose to sign, and do not revoke, this Agreement
(including Exhibits A and B hereto) by December 21, 2004, you will receive such
payment on or before December 31, 2004); and

 

(c)                                  subject to (i) approval by Assured Guaranty
Ltd.’s Board of Directors, which approval the Compensation Committee of Assured
Guaranty Ltd.’s Board of Directors and Senior Management of the Company will
strongly recommend at the next Board meeting currently scheduled for
February 9-10, 2005, and (ii) your full compliance with the terms of this
Agreement, including but not limited to the provisions of paragraphs 13,

 

1

--------------------------------------------------------------------------------


 

14, 15 and 16, you will receive, on or about October 31, 2005, 28,230 common
shares of Assured Guaranty Ltd. Stock which were awarded to you on April 27,
2004 pursuant to the Assured Guaranty Ltd. Replacement Award Plan (the
“Replacement Award Plan”) provided that you then meet all conditions of the
Replacement Award Plan, without regard to the restrictions on your rendering of
services for any competitor of the Company as specified in section (i) of the
definition of “Detrimental Activity” under the Replacement Award Plan.

 

3.                                      Withholding on Payments:  Taxes,
applicable withholding and authorized or required deductions will be deducted
from all payments to you and, with respect to the benefits set forth in
paragraph 2(c) herein, in accordance with the terms of the Replacement Award
Plan.

 

4.                                      Employee Benefits:  Your employee
benefits (which shall include but are not limited to medical/hospitalization,
dental insurance benefits, life insurance, short-term disability and long-term
disability insurance coverage, non-qualified profit-sharing plan participation
and 401(k) plan participation ) will remain in effect at their current levels
and on their current terms until December 31, 2004, at which time they will
terminate.  Further, you acknowledge and agree that you will not accrue any
additional vacation, sick days, personal days or any other benefit, or accrue
any further benefits in any benefit plan sponsored by AGC or any of its
affiliated companies, after December 31, 2004, and by signing below you
expressly waive any such further accruals.  It is understood and agreed that in
the event the Board of Directors declares that an annual profit-sharing plan
contribution shall be made to the accounts of eligible participants of the
Assured Guaranty Corp. 401(k) Plan employed on December 31, 2004, your account
shall be entitled to receive the requisite portion of any such profit-sharing
contribution actually paid, notwithstanding that such contribution is made
during 2005. If the Company determines that such contribution cannot be made
under the Assured Guaranty Corp. 401(k) Plan because you are not actively
performing services for the Company, then, in lieu of making such contribution
to such plan, the Company shall pay to you the amount of such contribution under
a non-qualified arrangement, which payment shall fully satisfy any obligation of
the Company to make such contribution under the Assured Guaranty Corp. 401(k)
Plan.

 

5.                                      COBRA: Effective January 1, 2005, you
may elect to continue medical/hospitalization, dental and vision insurance
coverage at your own expense pursuant to a federal law known as COBRA.  You will
receive, under separate cover, information regarding continuing insurance
coverage pursuant to COBRA. Provided that you timely elect COBRA coverage and
that you have not secured alternate coverage, AGC will, as additional
consideration for your signing this Agreement, pay the cost of the first eight
(8) months of COBRA coverage, unless you secure alternate coverage at an earlier
time, in which event and at which time AGC-paid COBRA coverage will cease.

 

6.                                      Vacation:   You acknowledge that you do
not have any accrued but unused vacation.

 

2

--------------------------------------------------------------------------------


 

7.                                      Reimbursement of Business Expenses: You
agree to promptly submit appropriate documentation of all authorized business
expenses incurred in connection with your performance of duties for AGC, and AGC
will reimburse you in accordance with AGC policy.  You can submit such
documentation to the Finance Department.

 

8.                                      Unemployment Insurance:  While AGC will
not oppose a claim by you for unemployment insurance benefits, you must
understand that the New York State Department of Labor (“DOL”), not AGC,
determines whether you are eligible to receive benefits and that you cannot
raise any claim against AGC because of information that is provided to the DOL.

 

9.                                      Transition:

 

(a) Until your last day of employment, you agree to continue to perform your
duties in a professional manner and to cooperate in the orderly and smooth
transition of your job responsibilities.

 

(b) After your last day of work you agree that you will be available, upon
reasonable notice, to respond to questions and provide assistance to AGC
regarding any unfinished business and to provide full and complete cooperation
to AGC in connection with any litigation or other disputes for which AGC may
need your assistance.  Such assistance may include, but is not limited to (i)
meeting with employees and/or representatives of AGC as needed, (ii) providing
full and complete disclosure of facts relevant to the litigation or dispute,
and/or (iii) with reasonable advance notice, being available for depositions and
preparation meetings.  AGC will reimburse you for any reasonable out-of-pocket
expenses you incur as a result of any such post-employment cooperation.

 

(c)   Simultaneously with signing this Agreement, you shall complete the AGC
Code of Conduct Annual Affirmation Statement annexed hereto as Exhibit B and
shall cooperate with AGC in any follow-up inquiry thereto.

 

(d)   You shall not apply for or accept employment with AGC or any of its
affiliated companies at any time in the future.

 

10.                               Acknowledgement:  You understand and agree
that absent this Agreement, you would not otherwise be entitled to the payments
and benefits specified in this Agreement. Further, by signing this Agreement,
you agree that you are not entitled to any payments and/or benefits that are not
specifically listed in this Agreement for any past, present or future year,
including but not limited to benefits under any severance plan, benefits under
any bonus plan (including but not limited to plans relating to years 2003, 2004
and 2005), benefits related to 2005 under any non-qualified profit-sharing plan,
stock option grants and restricted stock grants under any long-term incentive
plan, and/or stock grants under the Replacement Award Plan, except for the award
dated April 27, 2004 of 28,230 common shares of Assured Guaranty Ltd. stock and
except for those qualified retirement benefits in which you have vested rights,
in each case pursuant to the terms of the applicable plans and applicable law.
You further expressly acknowledge that all stock

 

3

--------------------------------------------------------------------------------


 

option grants and restricted stock grants under the Assured Guaranty Ltd.  2004
Long-Term Incentive Plan are properly forfeited.

 

11.                               General Release of All Claims:  In exchange
for AGC’s payments and benefits under this Agreement, you release AGC, Assured
Guaranty Re International Ltd., Assured Guaranty Ltd., ACE Limited, and its
and/or their past and/or present parents, subsidiaries, affiliates,
predecessors, successors, assigns, officers, directors, employees and agents
(hereinafter collectively referred to as “Releasees”) from any and all claims
you may have, known or unknown, including but not limited to those related to
your employment, your separation from employment or otherwise, from the
beginning of time through the date that this Agreement becomes effective, which
is eight (8) days after you sign both this Agreement and the attached
Supplemental Release.

 

You understand and agree that you are releasing Releasees from any and all
claims for breach of contract, personal injury, wages, benefits, defamation,
slander and wrongful discharge, and any and all claims based on any oral or
written agreements or promises, whether arising under statute (including but not
limited to, claims arising under the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, the
New York Labor Law, the New York Whistleblower Statute, and any other federal,
state, local, or foreign laws or regulations), contract (express or implied),
constitutional provision, common law or otherwise, from the beginning of time
through the date that this Agreement becomes effective, which is eight (8) days
after you sign both this Agreement and the attached Supplemental Release.

 

You understand and agree that you are releasing Releasees from any and all
claims for discrimination or harassment in employment, or retaliation, on the
basis of race, color, creed, religion, age, national origin, alienage or
citizenship, gender, sexual orientation, disability, marital status, veteran’s
status, and any other protected grounds including, but not limited to, any and
all rights and claims you may have arising under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, the New York State Human Rights Law, the New York City
Human Rights Law, and any other federal, state, local, or foreign laws or
regulations, from the beginning of time through the date that this Agreement
becomes effective, which is eight (8) days after you sign both this Agreement
and the attached Supplemental Release.

 

12.                               No Claims Filed:  As a condition of AGC
entering into this Agreement, you represent that you have not filed and do not
intend to file any claim against Releasees relating to your employment, your
separation from employment or otherwise, except that you understand that you are
not giving up your right to challenge: (a) AGC’s failure to comply with its
promises to make payment and provide benefits under this Agreement; or (b) the
knowing and voluntary nature of your release of claims under the Age
Discrimination in Employment Act of l967.

 

4

--------------------------------------------------------------------------------


 

13.                               Confidential Information:

 

(a) You acknowledge that AGC and its affiliated companies have, through the
expenditure of considerable time and expense over a period of years, developed
extensive confidential and proprietary information and trade secrets regarding
its business affairs (financial or otherwise), clients and prospective clients,
including, without limitation: (i) information relating to the identities,
points of contact, affairs, operations, habits and patterns of clients and
prospective clients; (ii) information relating to internal business, legal,
human resources and financial policies and practices, plans, strategies,
methodologies, operations, services, projects, status, training, advertising,
marketing, and other non-publicly disclosed information; and (iii) information
relating to its employees’ identities, skills, abilities, evaluations, work
histories, and compensation (hereinafter referred to collectively as
“Confidential Information”).

 

(b) You acknowledge that such Confidential Information is proprietary, not
available to the public or AGC’s competitors, and provides AGC with a unique and
valuable competitive advantage, and that its use or disclosure in violation of
this Agreement would cause AGC immediate and serious irreparable injury.

 

(c) You acknowledge that you were employed in a professional, confidential and
fiduciary relationship with AGC, that you performed certain duties with regard
to AGC, and that you were entrusted with Confidential Information in connection
with the performance of those duties.

 

(d) Accordingly, you promise and agree that you will preserve the
confidentiality of the Confidential Information and that you will not directly
or indirectly use, disclose, reproduce, sell, retain, remove from the premises,
make available to any other person or entity, or use for your own or for any
other person or entity’s benefit, any portion of the Confidential Information.  
You also promise that you will not use any such Confidential Information to
damage AGC, its interests or its customers, providers or any other person or
entity with whom AGC does business.

 

(e) In the event that you are required by legal process to disclose any
Confidential Information, you shall immediately provide the Company’s General
Counsel with written notice of such legal obligation and shall fully cooperate
with any efforts by the Company to oppose or limit such disclosure.

 

(f) You promise and agree (i) to return immediately to AGC any and all
Confidential Information and all other materials, documents or property
belonging to AGC, including without limitation files, records, manuals, reports,
software and hardware, laptops, computers, cell phone, blackberry, keys,
equipment, identification card, access card, credit cards, mailing lists,
rolodexes, computer print-outs, and computer disks and tapes, (ii) not to retain
any copies of any Confidential Information and/or any other materials, documents
or property

 

5

--------------------------------------------------------------------------------


 

belonging to AGC, and (iii) to delete all Confidential Information from your
home and/or personal computer drives and from any other personal electronic,
digital or magnetic storage devices.

 

14.                               Restrictions on Solicitation:

 

Solely for the purposes of this paragraph 14, the Restricted Period shall end
October 27, 2005.

 

(a)   Solicitation of Clients

 

(i)  During the Restricted Period, you shall not, directly or indirectly, for
your own account or as proprietor, stockholder, member, partner, director,
officer, employee, agent or otherwise for or on behalf of any person, business
firm, corporation, partnership or other entity, sell, offer to sell, or contact
or solicit any business from any person, corporation or other entity which is a
customer of the Company or its affiliates for the purpose of assisting,
facilitating or encouraging, in any way, any such customer to transfer any
business from Company and/or its affiliates, whether by termination, non-renewal
or otherwise.  For purposes of this Agreement, “customers” of the Company and
its affiliates mean and include (A) any and all persons, businesses,
corporations, partnerships, or other entities which have done business with the
Company or its affiliates as a customer or have preexisting business
relationships and/or dealings with you when your employment with the Company
terminated and (B) all persons, businesses, corporations, partnerships or other
entities which control any such customer.

 

(ii)  During the Restricted Period, you shall not, directly or indirectly, for
your own account or as proprietor, stockholder, member, partner, director,
officer, employee, agent or otherwise for or on behalf of any person, business,
firm, corporation, partnership or other entity, sell, offer to sell, or contact
or solicit any reinsurance business from MBIA, Inc. AMBAC Financial Group Inc.,
Financial Security Assurance Inc. or Financial Guaranty Insurance Company, or
their affiliates.

 

(b)  Solicitation of Employees

 

During the Restricted Period you will not, directly or indirectly, induce,
encourage or solicit any other employee or officer of AGC or any affiliated
companies to leave the employ of AGC or any affiliate of AGC or assist any
person, company or entity to engage in such conduct.

 

15.                               Confidentiality of Agreement:  You agree that
the terms of this Agreement are confidential.  You agree not to tell anyone
about this Agreement and not to disclose any information contained in this
Agreement to anyone, other than your lawyer, financial advisor, immediate family
members or as required by process of law.  If you do tell your lawyer, financial
advisor or immediate family members about this Agreement or its contents, you
must immediately tell them that they must keep it confidential as well.

 

6

--------------------------------------------------------------------------------


 

AGC also agrees to keep the terms of this Agreement, and the circumstances
leading up to it, confidential, provided however, that AGC may disclose this
information as necessary for the proper operation of its business; to effectuate
the terms of this Agreement; to brief senior management, the Board of Directors,
accountants, attorneys, rating agencies, underwriters, regulators and the SEC;
and as required by process of law.

 

16.                               No Negative Statements:  You agree not to
make, directly or indirectly, to any person or entity, including but not limited
to AGC’s employees, AGC’s Board members, AGC’s affiliates or staff thereof,
and/or the press, any negative or disparaging oral or written statements about,
or do anything which damages, any of the Releasees, or its or their services,
good will, reputation, or financial status, or which damages it or them in any
of its or their business relationships.   AGC will instruct its senior officers
not to make, directly or indirectly, to any person or entity, including but not
limited to AGC’s employees, AGC’s Board members, AGC’s affiliates or staff
thereof, and/or the press, any negative or disparaging oral or written
statements about, or do anything which damages, you or your services, good will,
reputation, or financial status, or which damages you in any of your business
relationships.

 

17.                               Non-admission of Wrongdoing:  By entering into
this Agreement, neither you nor AGC or any of AGC’s parents, subsidiaries,
affiliates, officers, directors, employees or agents admit any wrongdoing or
violation of law.

 

18.                               Applicable Law:  This Agreement shall be
interpreted, enforced and governed under the laws of the State of New York.

 

19.                               Severability:  You agree that should a court
of law find that any provision of this Agreement is unenforceable, the remainder
of this Agreement will nonetheless still be effective.

 

20.                               Changes to the Agreement:  This Agreement may
not be changed unless the changes are in writing and signed by you and the Chief
Executive Officer of AGC.

 

21.          Supplemental Release:    On or after, but not before, December 31,
2004 you must sign the attached Supplemental Release and return it to Ivana
Grillo, Vice President, Human Resources, Assured Guaranty Corp., 1325 Avenue of
the Americas, NY, NY 10019.

 

22.                               Arbitration of Disputes:    Without in any way
affecting the terms of paragraph 11, you and AGC agree that any of the following
types of disagreements, disputes or claims shall be resolved exclusively by
arbitration in New York, New York in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association and judgment upon the
award rendered by the Arbitrator may be entered in any court having jurisdiction
over the matter:

 

7

--------------------------------------------------------------------------------


 

a)                                      those arising out of or relating to the
validity of this Agreement or how it is interpreted or implemented, provided
that the resolution of any disagreement related to your eligibility for fringe
benefits shall be subject to the terms of the benefit plans and the substantive
provisions of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); and

 

b)                                     those involving in any way, or related to
your employment with AGC or the termination of that employment, if for any
reason your release and waiver under paragraph 11 is found to be unenforceable
or inapplicable.

 

In the event of such a dispute, the prevailing party shall be entitled to an
award of all costs and expenses reasonably incurred including reasonable legal
fees. The foregoing provisions of this paragraph 22 shall not be construed to
limit the Company’s right to obtain relief under the following provisions of
this paragraph relating to equitable remedies with respect to any matter or
controversy subject to paragraphs 13, 14, 15, or 16 and, pending a final
determination by the arbitrator with respect to any such matter or controversy,
the Company shall be entitled to obtain any such relief by direct application to
state, federal, or other applicable court, without being required to first
arbitrate such matter or controversy.  You acknowledge that the Company would be
irreparably injured by a violation of paragraphs 13, 14, 15, or 16, and you
agree that the Company, in addition to any other remedies available to it for
such breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining you from
any actual or threatened breach of paragraphs 13, 14, 15, or 16.  If a bond is
required to be posted in order for the Company to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.

 

23.                               Entire Agreement:  This Agreement contains the
entire agreement between you and AGC, and replaces and supercedes any and all
prior agreements or understandings between you and AGC and any and all of AGC’s
affiliated companies, whether written or oral, including but not limited to the
Employment Agreement dated July 1, 2003 between you and ACE Guaranty Corp.,
which Employment Agreement shall be null and void.  By signing this Agreement
you acknowledge that you have not relied upon any other statement, document,
agreement or contract, whether written or oral, in deciding to enter into this
Agreement.

 

24.                               Waiver:  By signing this Agreement, you
acknowledge that:

 

(a) You have carefully read, and understand, this Agreement.

 

(b) You have been given up to twenty-one (21) days to consider your rights and
obligations under this Agreement and to consult with an attorney.

 

(c) AGC advised you to consult with an attorney and/or any other advisors of
your choice before signing this Agreement.

 

8

--------------------------------------------------------------------------------


 

(d)  You consulted with Michael Volpe, Esq. of Clifton Budd DeMaria, the
attorney of your choice.

 

(e) You understand this Agreement is legally binding and by signing it you give
up certain rights.

 

(f) You have voluntarily chosen to enter into this Agreement and have not been
forced or pressured in any way to sign it.

 

(g) You knowingly and voluntarily release AGC, Assured Guaranty Re International
Ltd., Assured Guaranty Ltd., ACE Limited, and its and/or their parents,
subsidiaries, affiliates, officers, directors, employees and agents from any and
all claims you may have, known or unknown, in exchange for the benefits you have
obtained by signing this Agreement, and you acknowledge that these benefits are
in addition to any benefits that you would have otherwise received if you did
not sign this Agreement, except that it is understood and agreed that you are
not releasing your right to challenge AGC’s failure to comply with its promises
to make payment and provide benefits under this Agreement.

 

(h) The General Release in this Agreement includes a waiver of all rights and
claims you may have under the Age Discrimination in Employment Act of 1967(29
U.S.C. 621 et seq.), and

 

(i) This Agreement does not waive any rights or claims that may arise after this
Agreement is signed and becomes effective, which is eight (8) days after you
sign both this Agreement and the attached Supplemental Release.

 

25.                               Return of Signed Agreement:  You should return
the signed Agreement to Ivana Grillo, Vice President, Human Resources, Assured
Guaranty Corp., 1325 Avenue of the Americas, NY, NY 10019 no later than
December 31, 2004.

 

26.                               Effective Date:  You have seven (7) days from
the date you sign both this Agreement and the attached Supplemental Release to
change your mind.  If you change your mind, you must send written notice of your
decision to Ivana Grillo, Vice President of Human Resources, so that Ms. Grillo
receives your revocation no later than the eight (8th) day after you originally
signed this Agreement or the attached Supplemental Release, as applicable.  You
should understand that AGC will not be required to make payments or provide the
benefits herein unless this Agreement becomes effective.

 

 

 

Sincerely,

 

 

 

 

 

James Michener

 

General Counsel

 

9

--------------------------------------------------------------------------------


 

Read, Accepted and Agreed:

 

 

 

 

 

 

 

 

 

Robbin Conner

Date

 

 

 

 

State of                   )

 

 

ss.:

 

County of                   )

 

 

 

 

On the        day of           , 2004 before me personally came Robbin Conner,
to me known and known to me to be the individual described in and who executed
the foregoing instrument, and duly acknowledged to me that he executed the same.

 

 

 

 

Notary Public

 

10

--------------------------------------------------------------------------------


 

SUPPLEMENTAL RELEASE

 

In exchange for the payments and benefits described in the Agreement dated
December 15, 2004 (“Agreement”), I RELEASE AGC, Assured Guaranty Re
International Ltd., Assured Guaranty Ltd., ACE Limited, and its and/or their
past and/or present parents, subsidiaries, affiliates, predecessors, successors,
assigns, officers, directors, employees and agents (hereinafter collectively
referred to as “Releasees”).

 

By signing below, I SPECIFICALLY RELEASE  Releasees from ANY AND ALL CLAIMS I
may have, known or unknown, including but not limited to those related to my
employment, my separation from employment or otherwise, from the beginning of
time through the date that the Agreement becomes effective, which is eight (8)
days after I sign both the Agreement and this Supplemental Release.

 

I also understand and agree that I am RELEASING Releasees from any and all
claims for breach of contract, personal injury, wages, benefits, defamation,
slander, wrongful discharge, and any and all claims based on any oral or written
agreements or promises, including, but not limited to, claims arising under the
Family and Medical Leave Act, the Fair Labor Standards Act,  the Employee
Retirement Income Security Act of 1974, the New York State Labor Law and the New
York Whistleblower Statute, from the beginning of time through the date that the
Agreement becomes effective, which is eight (8) days after I sign both the
Agreement and this Supplemental Release.

 

Further, I understand and agree that I am also RELEASING Releasees from any and
all claims for discrimination or harassment in employment, or retaliation, on
the basis of race, color, creed, religion, age, national origin, alienage or
citizenship, gender, sexual orientation, disability, marital status, veteran’s
status and any other protected grounds, including, but not limited to, any and
all rights and claims I may have arising under Title VII of the Civil Rights Act
of 1964, the Americans with Disabilities Act, the Age Discrimination in
Employment Act of 1967, the New York State Human Rights Law, the New York City
Human Rights Law, and any other federal, state or local laws or regulations,
from the beginning of time through the date that the Agreement becomes
effective, which is eight (8) days after I sign both the Agreement and this
Supplemental Release.

 

I understand that I have seven (7) days from the date I sign both the Agreement
and this Supplemental Release to change my mind.  If I change my mind, I must
send written notice of my decision to Ivana Grillo so that she RECEIVES my
revocation no later than the eighth day after I originally signed both the
Agreement and this Supplemental Release.  I understand that AGC will not be
required to make payments or provide the benefits set forth in the Agreement
unless the Agreement becomes effective.

 

 

 

 

 

Robbin Conner

 

 

Dated:                                 , 200

 

11

--------------------------------------------------------------------------------


 

STATE OF

)

 

: ss.:

COUNTY OF

)

 

 

On the             day of                  , 200   before me personally came
Robbin Conner, to me known and known to me to be the individual described in,
and who executed, the Supplemental Release, and duly acknowledged to me that he
executed the same.

 

 

 

 

Notary Public

 

12

--------------------------------------------------------------------------------
